DETAILED ACTION
This Office Action is a response to the Supplemental Response filed 01/14/2021, which was supplemental and in addition to the Preliminary Amendment filed 12/14/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	1) Cancel non-elected claims 17-19, 21-26 and 33. 
This application is in condition for allowance except for the presence of claim 17-19, 21-26 and 33 directed to invention non-elected without traverse.  Accordingly, claims 17-19, 21-26 and 33 have been cancelled.
Allowable Subject Matter
Claims 27 and 30-32 are allowable. The claims are allowable over the closes prior art Al-Mo-Ti (Aluminum-Molybdenum-Titanium) (Raghavan), Rozak et al. (US 2011/0117375) (Rozak) and Fujita et al. (US 2015/0049788) (Fujita).
	The examiner has provided the non-patent literature document, Raghavan, with the Office Action mailed 08/21/2020. The citation of prior art refers to the provided document.
 	It is noted that non-patent literature document, Oxidation and wet etching behavior of sputtered ternary molybdenum alloy thin films (Jorg), has been properly disqualified as prior art. In light of the Applicant filing the entire original document, including the grated banned in the response filed 07/31/2020 and the original document in the response filed 12/14/2020. Therefore, the publication date of Jorg is after the instant application’s effective filing date and is not available as prior art.
	Raghavan teaches a ternary system comprising Al-Mo-Ti (Title; Fig.4). However, Raghavan does not teach or suggest a sputtering target comprising an Mo-based alloy, the Mo-based alloy consisting of Mo, Al, Ti and usual impurities; with: Al having a content of from 10 to 40 at%; Ti having a content of from 5 to 15 at% a sum of said contents of Al and Ti not exceeding 50 at%; and a balance of Mo, and the sputtering target not containing any proportions of intermetallic phases being detectable by X-ray diffraction (XRD), as presently claimed. 
	Further, while Raghavan does disclose a ternary system comprising Al, Mo and Ti, Raghavan is devoid of any of the amounts or ranges of the ternary system, given that the instant application’s Specification at page 10 lines 6-11 discloses the claimed composition is not arbitrary, but rather carefully selected parameter range to provide a reduction of the unfavorable 
	Rozak teaches a sputtering target of a molybdenum alloy (Abstract). The target includes molybdenum (Mo), titanium (Ti) and a third metal element, wherein the third metal element is tantalum or chromium ([0007]).
	However, Rozak does not teach or suggest the Mo-based alloy consisting of Mo, Al, Ti and usual impurities; with: Al having a content of from 10 to 40 at%, a sum of said contents of Al and Ti not exceeding 50 at%; and the sputtering target not containing any proportions of intermetallic phases being detectable by XRD, as presently claimed.
	Upon updating the searches a new reference, namely Fujita (US 20150049788), came to the examiner’s attention. Fujita teaches reactive sputtering in a nitrogen- and oxygen-containing atmosphere using a M-A-Al alloy sputtering target, wherein M is at least one of Ti, V, Cr, Mn, Fe and Co and A is at least one of Zr, Mo, Nb and W ([0034]; [0036]). Fujita further teaches a Ti-Mo-Al alloy target ([0111]; [0128]).
	However, Fujita does not teach or suggest the sputtering target with: Al having a content of from 10 to 40 at%; Ti having a content of from 5 to 15 at%; a sum of said contents of Al and Ti not exceeding 50 at%; and a balance of Mo; and the sputtering target not containing any proportions of intermetallic phases being detectable by XRD, as presently claimed. 
	Therefore, it is clear that Raghavan, Rozak and Fujita either alone or in combination do no teach or suggest the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784